Title: Thomas Jefferson to Joel Yancey, 4 December 1819
From: Jefferson, Thomas
To: Yancey, Joel


					
						Dear Sir
						
							Monticello
							Dec. 4. 19.
						
					
					Having got my endorsement for mr Nicholas arranged with the bank of the US. all to the recording of the deed, which I have promised them to have done, I inclose it to you for this purpose; and wishing to be punctual with them I will pray you to get it done immediately by the clerk and send me his certificate that I may forward it to them. they have given 2. 3. & 4. years for the payment of this part of mr Nicholas’s debts, and a late decision of the court of appeals having settled that every debt in the least tainted by shaving or usurious interest is thereby extinguished, this sweeps off nine  tenths of his debts, and leaves mine perfectly safe, as he had can easily pay the bonâ fide ones and I am satisfied he will consider mine as the first. I expect a letter from J. Hemings to-night, but as the mail arrives in the night and goes out before day, I cannot answer it till next week. having resolved to ship my tobo I will pray you to hasten it’s been being got ready & sent down.   Your’s Affectionately
					
						
							Th: Jefferson
						
					
				